Exhibit 99.1 Synacor, Inc. Announces Closing of Public Offering of Common Stock BUFFALO, New York, April 11, 2017 – Synacor, Inc. (Nasdaq: SYNC) (Synacor), the trusted technology development, multiplatform services and revenue partner for video, internet and communications providers, device manufacturers, and enterprises, today announced the closing of its previously announced underwritten public offering. Synacor sold 5,715,000 shares of its common stock. The net proceeds of the offering were approximately $18.5 million, after deducting the underwriting discounts and commissions and the other estimated offering expenses payable by Synacor, and will be used for general corporate purposes and working capital. In addition, Synacor believes the net proceeds will strengthen its balance sheet and allow it to acquire, or finance on more attractive terms, equipment and make other capital investments necessary to support additional customers and the delivery of additional services to existing customers. Synacor may also use a portion of the net proceeds to acquire or invest in businesses, products or technologies that it believes are complementary to its own, although it is not currently planning or negotiating any such transactions. Canaccord Genuity and Needham & Company acted as joint book-running managers.
